¶27 (concurring in result) — I agree with the result reached by the majority opinion, but I write separately because our open courts jurisprudence has become increasingly complex and confusing. We adopted the logic and experience test as the method by which judges can determine whether a particular phase of trial is subject to the Washington Constitution’s command that justice shall *522be administered openly. Const, art. I, §§ 10, 22; State v. Sublett, 176 Wn.2d 58, 292 P.3d 715 (2012) (plurality opinion). But this case and other pending cases reveal that it is difficult and confusing, if not impossible, to draw clear lines between trial procedures that should be open and those that can be closed.
Wiggins, J.
*522¶28 We embarked on this journey with the best of intentions: to invigorate our open courts jurisprudence and to protect criminal defendants’ constitutional right to an open and public trial. But this experience teaches that there are many types of closures at different points in trial, and most defy easy classification under the logic and experience test. Moreover, it remains nearly impossible to predict whether the public trial right attaches to a particular proceeding, even when proceedings are identical or closely analogous to our prior case law. Most problematically, we have resorted to the logic and experience test to reduce the right to a public trial, carving out exceptions to the public trial right for various steps in the trial. We should take this opportunity to clarify Washington’s open courts jurisprudence to lend guidance to judges and practitioners facing these questions on a daily basis.
¶29 Accordingly, I would reject the logic and experience test and instead hold that all trial proceedings are presumed open. In order to close a phase of trial, a trial judge must conduct a Bone-Club15 analysis on the record. And on appeal, I would require a defendant to have objected at trial or to satisfy RAP 2.5(a)(3) in order to assert the right to a public trial.
ANALYSIS
¶30 Numerous decisions from this court attempt to delineate the contours of the public trial right. In this quest, our cases have applied the following principles and rules. *523We employ the logic and experience test to determine whether a proceeding implicates the public trial right. Sublett, 176 Wn.2d at 72-73. If we find that experience and logic counsel that a particular process in the trial must be open, the following draconian rules apply:
• In order to close the courtroom for that process, the trial court must conduct a Bone-Club analysis before closure;
• the defendant need not object to the closure or the failure to conduct a Bone-Club analysis, State v. Wise, 176 Wn.2d 1, 6, 288 P.3d 1113 (2012);
• closing the courtroom without conducting a Bone-Club analysis is considered “structural error,” and the defendant is automatically entitled to a new trial without any showing of prejudice, Wise, 176 Wn.2d at 13-14;
• the issue can be raised for the first time on appeal or even in a postappeal collateral attack on a conviction through a personal restraint petition, see In re Pers. Restraint of Morris, 176 Wn.2d 157, 161, 288 P.3d 1140 (2012) (plurality opinion).
¶31 Having adopted these onerous principles, we are constrained by the doctrine of stare decisis to continue to adhere to them unless our decisions adopting these principles are incorrect and harmful. In re Pers. Restraint of Yates, 177 Wn.2d 1, 25, 296 P.3d 872 (2013) (quoting City of Federal Way v. Koenig, 167 Wn.2d 341, 346-47, 217 P.3d 1172 (2009)). This case illustrates why the logic and experience test is incorrect and harmful.
I. Overview of the Logic and Experience Test
¶32 In Bone-Club, 128 Wn.2d 254, we articulated a five-step inquiry that a court must consider before closing proceedings to the public.16 But soon after Bone-Club, it *524became apparent that trial judges did not consider routine procedures to be closures and so did not conduct a Bone-Club analysis before using sealed questionnaires or closing parts of voir dire.
f 33 In an effort to provide guidance to trial and appellate judges, a plurality of this court adopted the logic and experience test for determining whether the public trial right attaches to a particular proceeding. Sublett, 176 Wn.2d at 73. The Sublett plurality borrowed the “experience and logic test” from a 1986 United States Supreme Court case, Press-Enter. Co. v. Superior Court, 478 U.S. 1, 13-14, 106 S. Ct. 2735, 92 L. Ed. 2d 1 (1986), finding the test to be desirable because it allows the trial court “to consider the actual proceeding at issue for what it is, without having to force every situation into predefined factors.” Sublett, 176 Wn.2d at 73.
¶34 Consistent with its name, the experience and logic test has two parts. The experience prong determines “whether the place and process have historically been open to the press and general public.” Press, 478 U.S. at 8. The logic prong determines “whether public access plays a significant positive role in the functioning of the particular process in question.” Id. If the answer to both questions is yes, the right to public trial attaches and the court must analyze the proposed closure using the five Bone-Club factors. Sublett, 176 Wn.2d at 73.
*525II. Logic and Experience Test Is Flawed
¶35 The logic and experience test is flawed because it fails to account for article I, section 10’s uniquely strong mandate for openness at every stage of a judicial proceeding. Moreover, it categorically permits closures in certain types of proceedings without considering the effect that such closures have on the open administration of justice in that particular case.

A. Fails to account for our constitution’s unique emphasis on open proceedings

¶36 Washington is one of a number of states whose constitutions (unlike the United States Constitution) explicitly guarantee the open administration of justice.17 Article I, section 10 of our constitution commands, “Justice in all cases shall be administered openly, and without unnecessary delay.” The special emphasis on open court proceedings renders the Washington Constitution arguably more stringent than its federal counterpart, and our court’s decisions have consistently emphasized the value of open administration of justice. See, e.g., Wise, 176 Wn.2d at 5; State v. Lormor, 172 Wn.2d 85, 90-91, 257 P.3d 624 (2011).
¶37 The logic and experience test fails to account for the text and function of article I, section 10. It is a test developed by federal courts with the United States Constitution in mind. It has little applicability to our constitution, which mandates that justice in all cases be administered openly. Moreover, we have recognized that the purpose of article I, section 10 is to “ ‘ensure a fair trial, to remind the officers of the court of the importance of their functions, to encourage witnesses to come forward, and to discourage perjury.’ ” State v. Strode, 167 Wn.2d 222, 226, 217 P.3d 310 *526(2009) (plurality opinion) (quoting State v. Brightman, 155 Wn.2d 506, 514, 122 P.3d 150 (2005)). But, applying the logic and experience test, we have drawn increasingly arbitrary lines delineating the universe of proceedings to which the public trial right attaches without considering whether our decisions further these goals. Indeed, public trial values are implicated when counsel and the court meet privately to discuss jury instructions, to answer a question from the jury, and to argue and rule on evidentiary issues. And yet, a majority of this court holds that the right to public trial did not extend to an in-chambers conference to discuss a question from a deliberating jury regarding jury instructions (Sublett, 176 Wn.2d at 147), or to an in-chambers discussion of jury instructions prior to deliberations (State v. Koss, 181 Wn.2d 493, 334 P.3d 1042 (2014)), or to the 12 sidebar conferences here that involved the exclusion of testimony and evidence (majority at 511). As Justice Owens explains in her dissent, discussion over the admissibility of key evidence is of public interest and, ultimately, could determine the outcome of the case. Dissent at 544. Without openness, the public is left to wonder why certain evidence was excluded; “[l]ogically, it follows that the public’s trust in our justice system will weaken.” Id. We should not continue to adhere to a test that does not further our constitution.

B. Permits categorical closures of certain proceedings

¶38 The guiding principle for determining whether the public trial right should attach is “ ‘whether openness will enhance [ ] both the basic fairness of the criminal trial and the appearance of fairness so essential to public confidence in the system.’ ” Majority at 514 (alteration in original) (internal quotation marks omitted) (quoting Sublett, 176 Wn.2d at 75). Unfortunately, this principle has been honored more in its breach than in its observance. We have held that the right to public trial always attaches to suppression hearings (Bone-Club, 128 Wn.2d 254), hearings on pretrial motions to sever (State v. Easterling, 157 Wn.2d 167, 137 *527P.3d 825 (2006)), and voir dire (In re Pers. Restraint of Orange, 152 Wn.2d 795, 100 P.3d 291 (2004)). But it never attaches to in-chambers conferences to discuss jury instructions (Koss, 181 Wn.2d at 500-01), in-chambers conferences to discuss questions from juries (Sublett, 176 Wn.2d 58), or the Smith trial sidebars. But never have we explained why openness in proceedings that we have deemed subject to the constitutional open trial right protects the values of an open trial to a greater extent than would openness in proceedings that we have held are not subject to the constitutional open trial right.
¶39 Not all cases proceed identically. Here, there were 12 sidebars involving important and substantive evidentiary rulings that almost certainly affected the outcome of the case. For instance, as a result of sidebar discussions, the court admitted Smith’s statement to police that the sex was consensual as self-serving hearsay; admitted Smith’s written statement, which was prepared by police and then adopted by Smith; ruled that the treating physician could testify as to the alleged victim’s identification of the perpetrator; admitted nude photos of the alleged victim and sexual items found by the detective in Smith’s residence; and ruled that the prosecutor could ask Smith if he told his wife he did not sleep with the alleged victim to show that Smith lied. See dissent at 539-40. Holding private discussions over evidence and testimony does not foster trust in the judicial system and does not remind participants of their role in the judicial system; “[t]he proper forum for argument on these issues is in open court.” Id. at 544. Indeed, what if in a future case there are 20, or 50, sidebars? What if the sidebars involve suppression of a key piece of evidence? The logic and experience test is incorrect because it places categorical limits on openness that might bar future requests for access to administration of justice simply because the closure involved a type of proceeding. If we continue to close the courtroom one proceeding after another, we will diminish open access to courts and court records.
*528III. Logic and Experience Test Is Harmful
¶40 The logic and experience test is harmful because it fails to provide much-needed guidance to judges, attorneys, and defendants. The conflicting majority and dissenting opinions show that reasonable minds can differ on what constitutes “logic” and “experience.” Indeed, the test is difficult to apply on any principled basis and so vague that the result of applying it can easily appear contrived. In addition, future applications of the test will almost certainly lead to further restrictions on our commitment to the open administration of justice because history often leans in favor of permitting the closure.

A. Fails to provide guidance

¶41 In the 15 years since Bone-Club, our courts have vacated dozens of convictions in cases where no Bone-Club analysis was performed.18 In the wake of these reversals, Washington judges and practitioners seek guidance. Unfortunately, we have offered them a test that provides little clarity, as evidenced by the persistent uncertainty around whether the public trial right attaches to a particular proceeding.
¶42 In 2012, this court reviewed a number of public trial cases in which jurors had been questioned individually in chambers. Wise, 176 Wn.2d 1; State v. Paumier, 176 Wn.2d 29, 288 P.3d 1126 (2012). We concluded that a defendant’s *529right to a public trial applies to the jury selection process. Wise, 176 Wn.2d at 11-13; Paumier, 176 Wn.2d at 34-35. But, when confronted with an arguably analogous case, we came to a different conclusion. The lead opinion in Slert finds that the public trial right does not attach to pre-voirdire in-chamber discussions about jurors’ answers to questionnaires designed to evaluate the jurors’ fitness to serve. State v. Slert, 181 Wn.2d 598, 605-06, 334 P.3d 1088 (2014). The Slert dissent, however, points out that several jurors were dismissed for cause after filling out the questionnaire, indicating that this was voir dire and not “a precursor to voir dire.” Id. at 613. (dissent) (emphasis added). Arguably, the logic and experience test should have been easily applied to Slert under our past precedent. Like Wise and Paumier, Slert involved erroneous closure of a portion of the jury selection process — specifically, in-chambers discussions that resulted in jurors being excused for cause based on their answers to questions. Cf. Wise, 176 Wn.2d 1; Paumier, 176 Wn.2d 29.
f 43 If “experience” teaches us anything, it is that there is no clear, meaningful way to define trial procedures, such as the jury selection process, thus rendering even “easy” cases difficult. See, e.g., State v. Wilson, 174 Wn. App. 328, 298 P.3d 148 (2013) (right does not attach to excusal of jurors for illness related reasons because this is pretrial juror excusal, not voir dire). But see State v. Jones, 175 Wn. App. 87, 303 P.3d 1084 (2013) (public trial right attached to court recess during which the court clerk randomly selected four alternate jurors); State v. Tinh Trinh Lam, 161 Wn. App. 299, 254 P.3d 891 (2011) (public trial right attached to questioning of sworn-in juror because process was procedurally similar to and conducted for the same purpose as voir dire), review granted, 176 Wn.2d 1031 (2013). Indeed, in another recent case involving jury selection, the court held that the public trial right did not attach to parties’ use of peremptory and for-cause challenges at a sidebar conference. State v. Love, 176 Wn. App 911, 918, 309 P.3d 1209 (2013). The court *530distinguished voir dire — the questioning of juries — from the exercise of peremptory and for-cause challenges and reasoned that, historically, challenges are not made in public.19 Id. The court also held under the logic prong that exercising challenges to excuse jurors in open court did not further the goals of the public trial right. Id. These cases demonstrate that it remains near impossible to predict whether the public trial right attaches, even when proceedings are closely analogous to our prior case law.
f 44 Applying the logic and experience test to new situations has proved equally difficult. The majority and dissenting opinions in the current case demonstrate the difficulties associated with identifying what constitutes “experience and logic” under the test. Both opinions apply the test to arrive at different conclusions. The majority reasons that under the experience prong, sidebars have historically and necessarily included counsel but excluded the public and the defendant. Majority at 515. Moreover, sidebars deal with mundane issues implicating little public interest. Id. at 516-17. Under the logic prong, neither the defendant nor the public has a right to be present during in-chambers or bench conferences because they add nothing to the discussion. Id. at 519-20. Thus, the majority holds that sidebars do not implicate the public trial right.
f 45 The dissent reaches the opposite conclusion, reasoning that under the experience prong, the sidebars here involved discussion of important evidentiary issues, and that many judges discuss evidentiary matters in open court. Dissent at 542. The dissent argues that logic dictates that whether a key piece of evidence is admitted or not can determine the outcome of a case. Id. at 544. Accordingly, the dissent concludes that it is important to make this process open to the public. Id. If the same judges who adopted the logic and experience test cannot apply it consistently in a *531simple case, the test is unworkable and harmful; we should overrule our prior case law.
¶46 Our decisions in these cases provide few answers and raise more questions. In this case, neither a party nor a member of the public objected to the sidebar process. But what will we do when, in a high profile criminal prosecution, a news media reporter asks to be included in the sidebar? We are deciding here that sidebars are not subject to the public trial right; presumably the reporter’s request will be denied. Or what if, as unlikely as it seems, the trial judge makes biased or improper statements during the sidebar, knowing that the sidebar is not public? Or what if sidebars result in consistently one-sided rulings and a courtroom observer asks that all further sidebars be made public? What if there is absolutely no record of what was discussed at sidebar?
¶47 The logic and experience test is harmful because it adds to the confusion rather than providing clear guidance to trial and appellate judges. A recent law review article remarks that trial judges have become increasingly reluctant to conduct any type of in-chambers or sidebar conference in light of the unsettled state of the law. Anne L. Ellington & Jeanine Blackett Lutzenhiser, In Washington State, Open Courts Jurisprudence Consists Mainly of Open Questions, 88 Wash. L. Rev. 491, 519 n.194 (2013) (citing Interview with the Hon. Susan Craighead, King County Superior Court, in Seattle, Wash. (Dec. 1, 2011); Interview with the Hon. Anne Ellington, Washington State Court of Appeals, in Seattle, Wash. (Dec. 29,2011)). We should not so disempower our trial judges. Because these issues may arise in every criminal case, we should provide further guidance to avoid the wasted resources inherent in retrials.

B. History will often lean in favor of closure

¶48 Finally, the logic and experience test is harmful because it has justified and will likely continue to justify closures. A survey of what Washington judges have done “at *532chambers” since statehood reveals that in-chambers conferences to discuss legal matters have long been seen as constitutional and within the discretion of the trial judge. Ellington & Lutzenhiser, supra, at 517-18 & n.193 (citing In re Det. of Ticeson, 159 Wn. App. 374, 384-85, 246 P.3d 550 (2011), abrogated on other grounds by Sublett, 176 Wn.2d at 71-72). Because the experience and logic test calls for review of historical practices, it is possible that most such proceedings will eventually be excluded from the public.20 Indeed, our court and the Court of Appeals have applied the test to limit the public trial right. See majority at 511 (sidebars); Koss, 181 Wn.2d 493 (preliminary in-chambers conferences to discuss jury instructions); Sublett, 176 Wn.2d at 76, 77 (public trial right does not attach to conference to discuss question from jury about its instructions); see also State v. Miller, 179 Wn. App. 91, 316 P.3d 1143 (2014) (public trial right does not attach to pretrial in-chambers discussion of statute or in-chambers discussion of proposed jury instruction); State v. Burdette, 178 Wn. App. 183, 313 P.3d 1235 (2013) (in-chambers discussion about responses to jury’s question about an instruction or to initial jury question requesting clarification about how to proceed if it felt it was deadlocked); State v. McCarthy, 178 Wn. App. 90, 312 P.3d 1027 (2013) (trial court’s response to jury’s request for a tape measure and masking tape); Love, 176 Wn. App. 911 (parties’ use of peremptory and for-cause challenges at a sidebar); State v. Halverson, 176 Wn. App. 972, 309 P.3d 795 (2013) (in-camera questioning of impaneled juror for alleged misconduct during deliberations), review denied, 179 Wn.2d 1016 (2014); Wilson, 174 Wn. App. *533328 (excusal of jurors for illness-related reasons). In light of these cases, we should reevaluate and abandon the logic and experience test.
IV. We Should Presume All Stages of Trial Are Open
¶49 I would reject the logic and experience test as a well-intentioned but ultimately unworkable test. Instead, I would hold that all phases of trial are presumed open. I would reiterate that a judge should not close any step in the proceeding without engaging in a Bone-Club analysis. If there is a timely objection, a trial judge must conduct a Bone-Club analysis on the record before closing a proceeding.
¶50 If part of the trial has been closed to the public without objection and without a Bone-Club analysis, an appellate court will usually not review the issue unless a party can establish “manifest error affecting a constitutional right.” RAP 2.5(a)(3). In evaluating whether a trial closure is “manifest error,” I would require an adequate record as well as a showing of actual prejudice. In an extreme case, such as closure of the entire voir dire process, the court could evaluate whether the closure has so undermined our confidence in the outcome of the trial that the closure should be considered “structural error.”

A. Benefits of requiring an objection at trial: clear rule for trial judges and fairness

¶51 Unlike the logic and experience test, requiring an objection at trial provides clear guidance to trial court judges that they should not close any part of trial without conducting a Bone-Club analysis. Instead of drawing arbitrary lines between different types of proceedings, this rule properly places responsibility on trial attorneys to prepare their cases and make objections on the record. It also reduces strategic failures to object solely for purposes of appeal. Our current practice of automatically reviewing every claimed violation of the public trial right could create *534an incentive for trial counsel to sit mute, deliberately not raising a constitutional error that might have little or no effect on trial but that may be the basis for a successful appeal. In sum, a requirement that defense counsel object preserves the integrity of the trial and reduces unnecessary appeals.
¶52 Relatedly, requiring an objection in most cases is fair because this rule acknowledges that there are sometimes tactical reasons not to object. In many situations, both parties might willingly consent to closing part of a trial or, indeed, might prefer it. In State v. Shearer, a case involving a domestic dispute, juror 7 indicated that she had experience with domestic violence but did not want to talk about it. 181 Wn.2d 564, 567-68, 334 P.3d 1078. The trial judge asked if anyone objected to questioning juror 7 in chambers, and neither the defense nor the state objected. In chambers, juror 7 revealed that her grandson was killed by his father in their home. Defense moved to dismiss juror 7 for cause, the State did not object, and juror 7 was excused. Id. In Slert, the lead opinion notes that “[questioning the jurors about their disqualifying knowledge in open court in front of the other jurors could have been potentially devastating to Slert’s right to a fair trial.” 181 Wn.2d at 607. I would hold that neither party should be permitted to benefit by silently allowing the trial judge to close a portion of the trial without a Bone-Club analysis. See State v. Rinkes, 70 Wn.2d 854, 859, 425 P.2d 658 (1967) (“The general rule is that one cannot voluntarily elect to submit his case to the jury and then, after an adverse verdict, claim error which, if it did exist, could have been cured or otherwise ameliorated by some action on the part of the trial court.”); State v. Perry, 24 Wn.2d 764, 167 P.2d 173 (1946); State v. Case, 49 Wn.2d 66, 72, 298 P.2d 500 (1956).

*535
B. On appeal, benefits of requiring an objection: establishes a record, abides by our rules of appellate procedure, and protects the public trial right

¶53 Requiring an objection in most cases has the benefit of developing an adequate record for appeal. We have before us two other cases in which the record fails to make clear whether there has been a violation of the public trial right: Koss, 181 Wn.2d 493, and State v. Njonge, 181 Wn.2d 546, 334 P.3d 1068 (2014). In each case, the record is inadequate because neither the parties nor the trial court raised the public trial right.21 An objection by a party provides a forceful reminder that a Bone-Club analysis and an adequate record are both required. In addition, requiring an objection properly acknowledges that it is the duty of the parties to raise any objection and to establish a record of closure, thereby enabling adequate and full review on appeal.
¶54 When a party appeals a closure to which there was no objection, we should apply RAP 2.5(a)(3), which applies to constitutional errors to which there was no objection at trial:
The appellate court may refuse to review any claim of error which was not raised in the trial court. However, a party may raise the following claimed errors for the first time in the appellate court:... (3) manifest error affecting a constitutional right.
*536When a party alleges constitutional error for the first time on appeal, we have traditionally required a RAP 2.5(a)(3) analysis. See, e.g., State v. Kirkman, 159 Wn.2d 918, 926-27, 155 P.3d 125 (2007) (RAP 2.5(a)(3) analysis required where error affecting right to trial by impartial jury was raised for first time on appeal); State v. Clark, 139 Wn.2d 152, 155-56, 985 P.2d 377 (1999) (RAP 2.5(a)(3) analysis required where error affecting confrontation clause right was raised for first time on appeal). The party claiming error must identify the constitutional error and show that the error is manifest. State v. O’Hara, 167 Wn.2d 91, 98, 217 P.3d 756 (2009). “Manifest” requires a showing of actual prejudice; that is, the defendant must show the error “ ‘had practical and identifiable consequences in the trial of the case.’ ” Id. at 99 (internal quotation marks omitted) (quoting Kirkman, 159 Wn.2d at 925).
¶55 Our Rules of Appellate Procedure properly limit the types of constitutional claims that may be raised for the first time on appeal. Constitutional errors require special appellate attention because they risk serious injustice to the accused as well as adverse effects on the public’s perception of fairness and the integrity of judicial proceedings. State v. Scott, 110 Wn.2d 682, 687, 757 P.2d 492 (1988) (citing State v. McHenry, 88 Wn.2d 211, 558 P.2d 188 (1977)). On the other hand, “permitting every possible constitutional error to be raised for the first time on appeal undermines the trial process, generates unnecessary appeals, creates undesirable retrials and is wasteful of the limited resources of prosecutors, public defenders and courts.” State v. Lynn, 67 Wn. App. 339, 343-44, 835 P.2d 251 (1992). A judicious application of the “manifest” standard balances these competing values. Id. Thus, as the plurality opinion in Sublett properly noted, under RAP 2.5(a)(3), we will review an alleged manifest error affecting a constitutional right even if not raised in the trial court. 176 Wn.2d at 78. “But for relief to be granted, [a defendant] must show actual prejudice resulting from the error, and the error is nonetheless *537subject to harmless error review.” Id. (citing O’Hara, 167 Wn.2d at 98-99).
¶56 Finally, requiring an objection protects the public trial right by reminding the trial court and all parties of the importance of this right. In our earlier decisions, we assumed we could best protect the public trial right by allowing parties to raise the issue for the first time on appeal. Paumier, 176 Wn.2d at 36-37. But requiring an objection has proved to be equally or even more protective of the public trial right. A contemporaneous objection permits the trial judge to resolve the issue when it should be resolved — at trial. An objection reminds the judge not to close any step in the trial process without engaging in a Bone-Club analysis. In other words, the objection protects the public trial right by forcing the trial judge to evaluate the issue and reassess whether to close a part of the trial or not. It puts the decision and the ability to establish a record in the hands of the defendant. In addition, our prior latitude in not requiring an objection is no longer needed because the many recent published decisions discussing the open trial right should have alerted most, if not all, defense counsel to the importance of the issue. It would be a rare defense attorney in Washington who remained unaware of the public trial right after our 14 opinions concerning the issue published since 2012. See Ellington & Lutzenhiser, supra, at 497 (public trial issue so familiar that “Bone-Club” is now a verb in Washington courtrooms).
CONCLUSION
¶57 We face a plethora of public trial rights cases that test our court’s two-pronged logic and experience analysis. And unfortunately, the logic and experience analysis fails the test. As the body of public trial case law expands, the larger database provides an increasingly clear demonstration of the logic and experience test’s shortcomings. Even “easy” applications of the test are no longer so easy, and the *538more troublesome applications are only beginning to arise. These cases demonstrate the defects in the logic and experience test: the uncertainty of what constitutes “logic” and “experience” and the inability of the test to consistently protect against errors of constitutional import. We will continue to deal with confusion spawned by this test should we adhere to our precedent. For the sake of courts, victims, defendants, and public confidence, we should provide much needed guidance and reiterate that all phases of trial are presumed open and should not be closed without a Bone-Club analysis on the record. I concur in affirming the Court of Appeals, but I would so hold because Smith did not object at trial and he has not satisfied the requirements of RAP 2.5(a)(3).
f 58 I concur in result.

 State v. Bone-Club, 128 Wn.2d 254, 906 P.2d 325 (1995).


 The five-step Bone-Club analysis is:
*524“1. The proponent of closure or sealing must make some showing [of a compelling interest], and where that need is based on a right other than an accused’s right to a fair trial, the proponent must show a ‘serious and imminent threat’ to that right.
“2. Anyone present when the closure motion is made must be given an opportunity to object to the closure.
“3. The proposed method for curtailing open access must be the least restrictive means available for protecting the threatened interests.
“4. The court must weigh the competing interests of the proponent of closure and the public.
“5. The order must be no broader in its application or duration than necessary to serve its purpose.”
Bone-Club, 128 Wn.2d at 258-59 (alteration in original) (quoting Allied Daily Newspapers of Wash. v. Eikenberry, 121 Wn.2d 205, 210-11, 848 P.2d 1258 (1993)).


 The United States Constitution never mentions open courts. Instead, the right to a public trial is implied in the First Amendment and made explicit in the Sixth Amendment. U.S. Const, amends. I, VI (“the accused shall enjoy the right to a speedy and public trial”).


 See, e.g.,In re Pers. Restraint of D’Allesandro, 178 Wn. App. 457, 314 P.3d 744 (2013); State v. Jones, 175 Wn. App. 87, 303 P.3d 1084 (2013); Morris, 176 Wn.2d 157; Wise, 176 Wn.2d 1; State v. Paumier, 176 Wn.2d 29, 288 P.3d 1126 (2012); Strode, 167 Wn.2d 222; Easterling, 157 Wn.2d 167; Brightman, 155 Wn.2d at 506; Orange, 152 Wn.2d 795; State v. Hummel, 165 Wn. App. 749, 266 P.3d 269 (2012); State v. Njonge, 161 Wn. App. 568, 255 P.3d 753 (2011), review granted in part, 176 Wn.2d 1031 (2013); State v. Tinh Trinh Lam, 161 Wn. App. 299, 254 P.3d 891 (2011), review granted, 176 Wn.2d 1031 (2013); State v. Leyerle, 158 Wn. App. 474, 242 P.3d 921 (2010); State v. Bowen, 157 Wn. App. 821, 239 P.3d 1114 (2010); State v. Waldon, 148 Wn. App. 952, 202 P.3d 325 (2009); State v. Sadler, 147 Wn. App. 97, 193 P.3d 1108 (2008); State v. Erickson, 146 Wn. App. 200, 189 P.3d 245 (2008); State v. Duckett, 141 Wn. App. 797, 173 P.3d 948 (2007); State v. Frawley, 140 Wn. App. 713, 167 P.3d 593 (2007), review granted, 176 Wn.2d 1030 (2013).


 Instead of characterizing the closure as a sidebar closure, the court focused on the substantive actions taken at the sidebar — i.e., the exercise of challenges to excuse jurors. Love, 176 Wn. App. at 918.


 Strangely, history informs the inquiry at times and is ignored other times. For example, in-chambers voir dire appeared to be a common practice before Strode, 167 Wn.2d 222. See Lauren A. Rousseau, Privacy and Jury Selection: Does the Constitution Protect Prospective Jurors from Personally Intrusive Voir Dire Questions?, 3 Rutgers J.L. & Urb. Pol’y 287, 311 (2006) (author surveyed 18 federal judges; “[v]irtually all” of them allowed potential jurors to answer intrusive or embarrassing questions “privately at the bench or in chambers, with only the judge, the court reporter, and the opposing counsel present”). Yet, the majority held in Paumier and Wise that voir dire must be conducted in an open court. See Paumier, 176 Wn.2d at 35; Wise, 176 Wn.2d at 11-12.


 In Koss, the defendant claimed that the court held an in-chambers conference to discuss a question from the deliberating jury. But the record only showed that the jury exited, submitted a question and received an answer, and then returned with its verdict. The record does not reveal whether the judge discussed the question with counsel. See Koss, 181 Wn.2d at 501-02. In Njonge, the defendant claimed the judge closed the courtroom to the public and media during voir dire. The record indicates that the judge explained that there was not enough room in the courtroom to accommodate all of the prospective jurors and the public, and stated that he would not permit the press to film the jury selection process. But no observer was actually asked to leave, there were no objections to the voir dire procedure, and there were no orders relating to a closure. Njonge, 181 Wn.2d at 550-52.